Citation Nr: 1715794	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-02 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) (also claimed as post-concussion syndrome).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon 


INTRODUCTION

The Veteran served on active duty from May 1985 to February 1989 and from August 2002 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter was later transferred to the RO in Atlanta, Georgia. 

The Veteran testified at a videoconference hearing in December 2016 before the undersigned Veterans Law Judge (VLJ), and transcript of the hearing is of record. 

The Board previously remanded this claim in September 2010 and November, 2015 for further development.  Unfortunately, another remand is necessary before the Board can adjudicate this claim. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

The record shows that VA has not obtained a VA medical opinion with respect to the Veteran's claim for service connection for TBI.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

Here, private treatment records show a diagnosis of post-concussive syndrome in October 2007.  On the other hand, an April 2009 VA treatment record shows that the Veteran does not have a TBI. The Veteran has testified that he injured his head while in the military.  See hearing transcript at 3.  Given these evidence of record, the VA is obligated to obtain a medical opinion before adjudicate this claim.    

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2.  Thereafter, the claims file should be forwarded to an appropriate VA examiner or a qualified examiner for an opinion that answers the following questions:

Does the Veteran have a TBI diagnosis? 

The examiner should review the claims file in its entirety. 

The opinion should specifically explain whether the post-concussive syndrome in the October 2007 treatment record constitutes TBI diagnosis. The examiner should also address the Veteran's lay statements regarding his in service injury.

If the Veteran has TBI, is it at least as likely as not (a 50 percent or greater probability) related to his military service? 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






